[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT            FILED
                            ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                  No. 06-13856                FEBRUARY 23, 2007
                              Non-Argument Calendar            THOMAS K. KAHN
                            ________________________               CLERK


                       D. C. Docket No. 05-00183-CV-RLV-4

FLOYD D. MANNING,
                                                           Plaintiff-Appellee,

                                         versus

STEVE WILSON,
Sheriff, Walker County, Georgia,
in his Official and Individual Capacity, et al.,
                                                           Defendants,

RON CLARK,
Deputy Sheriff, Walker County, Georgia,
in his Official and Individual Capacity,
PAMELA S. PANGLE,
Parole Officer, State Board of Pardons and
Paroles, Walker County, Georgia, in her Official
and Individal Capacity,

                                                           Defendants-Appellants.

                            ________________________

                    Appeals from the United States District Court
                        for the Northern District of Georgia
                          _________________________

                                  (February 23, 2007)
Before BLACK, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

       Ron Clark and Pamela Pangle appeal from an adverse summary judgment

denying them qualified immunity from Floyd Manning’s claim under 42 U.S.C.

§ 1983 that Clark and Pangle violated his Fourth and Fourteenth Amendment right

to be free from unreasonable searches and seizures. In our de novo review of the

district court’s ruling, we first resolve all issues of material fact in favor of the

plaintiff, and then proceed to the legal question of whether the defendant is entitled

to qualified immunity under his version of the facts. Lee v. Ferraro, 284 F.3d

1188, 1190 (11th Cir. 2002). Under Manning’s version of the relevant facts, Clark

and Pangle “jimmied” the front lock of his house and searched the premises

without a warrant, and in the absence of any exigent circumstances. If proven at

trial, these facts would compel the conclusion that Clark and Pangle, acting in a

discretionary capacity, committed a “clearly established” constitutional violation,

Crosby v. Monroe County, 394 F.3d 1328, 1332 (11th Cir. 2004). Therefore, they

are not entitled to qualified immunity and the judgment of the district court is

       AFFIRMED.




                                             2